PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MARK HARTMANN, a minor, by his
parents and next friends, Roxanna
Hartmann and Joseph Hartmann;
ROXANNA HARTMANN; JOSEPH
HARTMANN,
Plaintiffs-Appellees,

v.

LOUDOUN COUNTY BOARD OF
EDUCATION,
Defendant-Appellant,

and

EDGAR B. HATRICK; NED
                                    No. 96-2809
WATERHOUSE,
Defendants.
VIRGINIA SCHOOL BOARDS
ASSOCIATION; TIDEWATER DOWN
SYNDROME ASSOCIATION; THE
ASSOCIATION FOR PERSONS WITH
SEVERE HANDICAPS, VIRGINIA
CHAPTER; THE ARC OF VIRGINIA;
SPINA BIFIDA ASSOCIATION OF
TIDEWATER; TIDEWATER ASSOCIATION
FOR HEARING IMPAIRED CHILDREN;
ENDEPENDENCE CENTER,
INCORPORATED;
THE VIRGINIA FOUNDATION FOR THE
EXCEPTIONAL CHILD AND ADOLESCENT;
GRAFTON SCHOOL, INCORPORATED;
PARENTS AND CHILDREN COPING
TOGETHER, INCORPORATED; NORTHERN
VIRGINIA CHAPTER OF THE AUTISM
SOCIETY OF AMERICA; CENTRAL
VIRGINIA CHAPTER OF THE AUTISM
SOCIETY OF AMERICA; PENINSULA
CHAPTER OF THE AUTISM SOCIETY OF
AMERICA; AUTISM TRAINING AND
FAMILY SUPPORT PROGRAM;
ATTENTION DEFICIT DISORDER
ASSOCIATION OF VIRGINIA; PENINSULA
ATTENTION DEFICIT DISORDER
ASSOCIATION;THE VIRGINIA INSTITUTE
OF AUTISM, INCORPORATED;
COMMONWEALTH COALITION FOR
COMMUNITY; LOUDOUN ASSOCIATION
FOR RETARDED CITIZENS; UNITED
STATESOF AMERICA,
Amici Curiae.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Leonie M. Brinkema, District Judge.
(CA-95-1686-A)

Argued: May 9, 1997
Decided: July 8, 1997

Before WILKINSON, Chief Judge, LUTTIG, Circuit Judge, and
COPENHAVER, United States District Judge
for the Southern District of West Virginia,
sitting by designation.
_________________________________________________________________

                               2
Reversed and remanded with instructions to dismiss by published
opinion. Chief Judge Wilkinson wrote the opinion, in which Judge
Luttig and Judge Copenhaver joined.

_________________________________________________________________

COUNSEL

ARGUED: Kathleen Shepherd Mehfoud, HAZEL & THOMAS,
P.C., Richmond, Virginia, for Appellant. Gerard Sale Rugel, Hern-
don, Virginia, for Appellees. ON BRIEF: James J. Wheaton, Charles
B. Lustig, WILLCOX & SAVAGE, P.C., Norfolk, Virginia, for
Amici Curiae Tidewater Down Syndrome Association, et al. John F.
Cafferky, Kathryn Y. Aspegren, HUNTON & WILLIAMS, McLean,
Virginia, for Amicus Curiae Virginia School Boards Association.
Isa-
belle Katz Pinzler, Acting Assistant Attorney General, Mark L.
Gross,
Michelle M. Aronowitz, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Judith A. Winston, General Counsel,
Francisco Lopez, DEPARTMENT OF EDUCATION, Washington,
D.C., for Amicus Curiae United States.

_________________________________________________________________

OPINION
WILKINSON, Chief Judge:

Roxanna and Joseph Hartmann brought suit on behalf of their dis-
abled son Mark against the Loudoun County Board of Education
under the Individuals With Disabilities Education Act (IDEA), 20
U.S.C. § 1400 et seq. The Hartmanns alleged that the Board had
failed to ensure that Mark was educated with non-handicapped chil-
dren "to the maximum extent appropriate" as required by the IDEA's
mainstreaming provision, 20 U.S.C. § 1412(5)(B). The district court
agreed, rejecting the findings of both the local hearing officer
and the
state review officer. The Board appeals, contending that the
court's
decision is contrary to the law and the evidence in the record. We
agree. As Supreme Court precedent makes clear, the IDEA does not
grant federal courts a license to substitute their own notions of
sound
educational policy for those of local school authorities, or to
disregard
the findings developed in state administrative proceedings. Upon

                                 3
careful review of the record, however, we are forced to conclude
that
this is precisely what has occurred in this case. Accordingly, we
reverse and remand with directions to dismiss.

I.

Mark Hartmann is an eleven-year-old autistic child. Autism is a
developmental disorder characterized by significant deficiencies in
communication skills, social interaction, and motor control. Mark
is
unable to speak and suffers severe problems with fine motor coordi-
nation. Mark's writing ability is extremely limited; he does not
write
by hand and can consistently type only a few words such as "is" and
"at" by himself on a keyboard device known as a Canon communica-
tor. The parties agree that Mark's greatest need is to develop
commu-
nication skills.

Mark spent his pre-school years in various programs for disabled
children. In kindergarten, he spent half his time in a
self-contained
program for autistic children and half in a regular education
class-
room at Butterfield Elementary in Lombard, Illinois. Upon entering
first grade, Mark received speech and occupational therapy one-on-
one, but was otherwise included in the regular classroom at Butter-
field full-time with an aide to assist him.

After Mark's first-grade year, the Hartmanns moved to Loudoun
County, Virginia, where they enrolled Mark at Ashburn Elementary
for the 1993-1994 school year. Based on Mark's individualized edu-
cation program (IEP) from Illinois, the school placed Mark in a
regu-
lar education classroom. To facilitate Mark's inclusion, Loudoun
officials carefully selected his teacher, hired a full-time aide to
assist
him, and put him in a smaller class with more independent children.
Mark's teacher, Diane Johnson, read extensively about autism, and
both Johnson and Mark's aide, Suz Leitner, received training in
facili-
tated communication, a special communication technique used with
autistic children. Mark received five hours per week of speech and
language therapy with a qualified specialist, Carolyn Clement.
Half-
way through the year, Virginia McCullough, a special education
teacher, was assigned to provide Mark with three hours of
instruction
a week and to advise Mark's teacher and aide.

                                 4
Mary Kearney, the Loudoun County Director of Special Education,
personally worked with Mark's IEP team, which consisted of John-
son, Leitner, Clement, and Laurie McDonald, the principal of Ash-
burn. Kearney provided in-service training for the Ashburn staff on
autism and inclusion of disabled children in the regular classroom.
Johnson, Leitner, Clement, and McDonald also attended a seminar on
inclusion held by the Virginia Council for Administrators of
Special
Education. Mark's IEP team also received assistance from educa-
tional consultants Jamie Ruppmann and Gail Mayfield, and Johnson
conferred with additional specialists whose names were provided to
her by the Hartmanns and the school. Mark's curriculum was continu-
ally modified to ensure that it was properly adapted to his needs
and
abilities.

Frank Johnson, supervisor of the county's program for autistic
chil-
dren, formally joined the IEP team in January, but provided
assistance
throughout the year in managing Mark's behavior. Mark engaged in
daily episodes of loud screeching and other disruptive conduct such
as hitting, pinching, kicking, biting, and removing his clothing.
These
outbursts not only required Diane Johnson and Leitner to calm Mark
and redirect him, but also consumed the additional time necessary
to
get the rest of the children back on task after the distraction.

Despite these efforts, by the end of the year Mark's IEP team con-
cluded that he was making no academic progress in the regular
class-
room. In Mark's May 1994 IEP, the team therefore proposed to place
Mark in a class specifically structured for autistic children at
Lees-
burg Elementary. Leesburg is a regular elementary school which
houses the autism class in order to facilitate interaction between
the
autistic children and students who are not handicapped. The
Leesburg
class would have included five autistic students working with a
spe-
cial education teacher and at least one full-time aide. Under the
May
IEP, Mark would have received only academic instruction and speech
in the self-contained classroom, while joining a regular class for
art,
music, physical education, library, and recess. The Leesburg
program
also would have permitted Mark to increase the portion of his
instruc-
tion received in a regular education setting as he demonstrated an
improved ability to handle it.
The Hartmanns refused to approve the IEP, claiming that it failed
to comply with the mainstreaming provision of the IDEA, which

                               5
states that "to the maximum extent appropriate," disabled children
should be educated with children who are not handicapped. 20 U.S.C.
§ 1412(5)(B). The county initiated due process proceedings, see 20
U.S.C. § 1415(b), and on December 14, 1994, the local hearing offi-
cer upheld the May 1994 IEP. She found that Mark's behavior was
disruptive and that despite the "enthusiastic" efforts of the
county, he
had obtained no academic benefit from the regular education class-
room. On May 3, 1995, the state review officer affirmed the
decision,
adopting both the hearing officer's findings and her legal
analysis.
The Hartmanns then challenged the hearing officer's decision in
fed-
eral court.
While the administrative process continued, Mark entered third
grade in the regular education classroom at Ashburn. In December of
that year, the Hartmanns withdrew Mark from Ashburn. Mark and his
mother moved to Montgomery County, Virginia, to permit the Hart-
manns to enroll Mark in public school there. Mark was placed in the
regular third-grade classroom for the remainder of that year as
well
as the next.1

The district court reversed the hearing officer's decision. The
court
rejected the administrative findings and concluded that Mark could
receive significant educational benefit in a regular classroom and
that
"the Board simply did not take enough appropriate steps to try to
include Mark in a regular class." The court made little of the
testi-
mony of Mark's Loudoun County instructors, and instead relied heav-
ily on its reading of Mark's experience in Illinois and Montgomery
County. While the hearing officer had addressed Mark's conduct in
detail, the court stated that "[g]iven the strong presumption for
inclu-
sion under the IDEA, disruptive behavior should not be a
significant
factor in determining the appropriate educational placement for a
dis-
abled child." Loudoun County now appeals.
_________________________________________________________________
1 Loudoun County contends that the Hartmanns do not present a valid
case or controversy because Mark is currently in an educational
place-
ment which the Hartmanns find appropriate. Under the unusual
circum-
stances of this case, this conclusion is not correct. There is no
question
that the Hartmanns would re-enroll Mark in Loudoun County if their
suit
is successful. Specifically, the Hartmanns' expressed intent to
return
Mark to school there is corroborated by the fact that Mark's father
and
sister continue to occupy the family's home in Loudoun County.

                                 6
II.

The IDEA embodies important principles governing the relation-
ship between local school authorities and a reviewing district
court.
Although section 1415(e)(2) provides district courts with authority
to
grant "appropriate" relief based on a preponderance of the
evidence,
20 U.S.C. § 1415(e)(2), that section "is by no means an invitation
to
the courts to substitute their own notions of sound educational
policy
for those of the school authorities which they review." Board of
Edu-
cation of Hendrick Hudson Central Sch. Dist. v. Rowley , 458 U.S.
176, 206 (1982). Absent some statutory infraction, the task of
educa-
tion belongs to the educators who have been charged by society with
that critical task. Likewise, federal courts must accord "due
weight"
to state administrative proceedings. Id. Administrative findings in
an
IDEA case "are entitled to be considered prima facie correct," and
"the district court, if it is not going to follow them, is required
to
explain why it does not." Doyle v. Arlington County Sch. Bd. , 953
F.2d 100, 105 (4th Cir. 1991).

These principles reflect the IDEA's recognition that federal courts
cannot run local schools. Local educators deserve latitude in
deter-
mining the individualized education program most appropriate for a
disabled child. The IDEA does not deprive these educators of the
right to apply their professional judgment. Rather it establishes
a
"basic floor of opportunity" for every handicapped child. Rowley,
458
U.S. at 201. States must provide specialized instruction and
related
services "sufficient to confer some educational benefit upon the
hand-
icapped child," id. at 200, but the Act does not require "the
furnishing
of every special service necessary to maximize each handicapped
child's potential," id. at 199.
In this same vein, the IDEA's mainstreaming provision establishes
a presumption, not an inflexible federal mandate. Under its terms,
dis-
abled children are to be educated with children who are not handi-
capped only "to the maximum extent appropriate." 20 U.S.C.
§ 1412(5)(B). Section 1412(5)(B) explicitly          states that
mainstreaming
is not appropriate "when the nature or severity of the disability
is such
that education in regular classes with the use of supplementary
aids
and services cannot be achieved satisfactorily." 20 U.S.C.
§ 1412(5)(B); see also Rowley, 458 U.S. at 181 n.4.
                                7
III.

The district court's ruling strayed generally from the aforemen-
tioned principles. It diverged in particular from our decision in
DeVries v. Fairfax County Sch. Bd., 882 F.2d 876 (4th Cir. 1989).
In
DeVries, we held that mainstreaming is not required where (1) the
disabled child would not receive an educational benefit from main-
streaming into a regular class; (2) any marginal benefit from main-
streaming would be significantly outweighed by benefits which could
feasibly be obtained only in a separate instructional setting; or,
(3) the
disabled child is a disruptive force in a regular classroom
setting. Id.
at 879. Although the district court failed to mention DeVries, its
opin-
ion suggests that none of these three categories describes Mark's
situ-
ation. The district court found that Mark could receive substantial
educational benefit in a regular classroom, that his disruptive
behavior
was not sufficient to justify a more segregated instructional
setting,
and that the Leesburg program would not have been an appropriate
placement. After careful examination of the record, however, we are
forced to conclude that the district court's decision fails to
account for
the administrative findings and is not supported by the evidence
based
on a correct application of the law. In effect, the court simply
substi-
tuted its own judgment regarding Mark's proper educational program
for that of local school officials.

A.

In finding that Mark could receive an educational benefit in a
regu-
lar classroom, the district court disregarded both the hearing
officer's
finding and the overwhelming evidence that Mark made no academic
progress in the regular second grade classroom at Ashburn. Mark's
teacher testified, for example, that he was unable to retain
skills:
"once we thought he mastered [a math skill] and we left it alone
and
went onto another concept, if we went back to review, it seemed
that
he had forgotten." She confessed, "I felt like he lost a year in my
classroom." Other Loudoun County personnel testified to the same
effect. His speech therapist, for instance, stated that "[t]he only
gain
that I saw him make was in the one to one setting." The supervisor
for the county's program for autistic students likewise concluded,
"I
think there has been no progress academically in the inclusive set-
tings;" "I think we're wasting his time." The hearing officer
accord-

                                 8
ingly found that "Mark made no measurable academic progress
attributable to his placement in the regular classroom."

Mark's situation is similar to the one we faced in DeVries, 882
F.2d 876. In upholding Fairfax County's decision not to place
Michael DeVries in Annandale High School, the court observed not
only that Michael would derive virtually no academic benefit from
the
regular classroom, but also that his work would be at a much lower
level than his classmates and that he would in effect "simply be
moni-
toring classes." Id. at 879. Here the hearing officer made an
identical
finding, concluding that Mark "did not participate in the regular
cur-
riculum, but was provided his own curriculum." Mark's special edu-
cation teacher in Loudoun County explained, "Mark needs a
completely different program . . . . His skills have to be taught
in a
different way, in a different sequence, and even a different group
of
skills . . . from what his typical functioning peers are learning."

The district court acknowledged the testimony of Mark's second
grade teacher regarding his lack of progress, but asserted that the
hearing officer's conclusions were erroneous because the officer
failed to give due weight to the testimony of Cathy Thornton,
Mark's
private tutor during second grade, and to Mark's first grade
experi-
ence in Illinois. To the contrary, the administrative decisions
took
careful note of both. The hearing officer fully credited Thornton's
tes-
timony, finding that Mark made progress with both her and his
speech
therapist. The officer went further, however, and observed that
both
the tutoring and speech instruction occurred in a one-to-one
setting
outside of the regular class. In light of Mark's failure to
progress in
the regular classroom, the officer drew the only reasonable
inference
from this evidence, namely that separate instruction was precisely
what Mark needed to make educational progress. As to Mark's expe-
rience in Illinois, the state review officer explained that the
Illinois
assessment of Mark's capabilities was flawed:

     [I]t became clear during the course of the second grade that
     Mark's academic skills were not as advanced as the Illinois
     school system thought. Mark cannot read and cannot add,
yet the Illinois teachers thought he was reading at first
grade
level and progressing in the first grade math workbook. . . .
Mark apparently did not make the academic progress in first

                           9
     grade the records forwarded to Loudoun County from Illi-
     nois indicated . . . .

While the district court opinion references the hearing officer's
deci-
sion, its failure to address the administrative findings noted
above
simply does not reflect the teachings of Rowley and Doyle that
state
proceedings must command considerable deference in federal courts.

The district court also relied heavily on Mark's subsequent perfor-
mance in the Montgomery County schools during fourth grade. While
Montgomery County personnel did make some conclusory statements
asserting that Mark made progress, the evidence is inconclusive at
best. The district court pointed to math skills Mark demonstrated
at
the end of fourth grade, for example, but Mark was pulled out of
the
regular class for math instruction, just as Loudoun County had
recom-
mended. Any progress he made in math therefore simply supports the
conclusion that separate, one-on-one instruction is appropriate for
Mark. Mark also continued to receive speech therapy one-on-one, and
his special education teacher in Montgomery County admitted that
the
county had no reliable method for assessing Mark's reading ability.

Finally, the district court pointed to perceived improvement in
Mark's social skills due to interaction with his non-disabled
peers.
Any such benefits, however, cannot outweigh his failure to progress
academically in the regular classroom. The mainstreaming provision
represents recognition of the value of having disabled children
inter-
act with non-handicapped students. The fact that the provision only
creates a presumption, however, reflects a congressional judgment
that receipt of such social benefits is ultimately a goal
subordinate to
the requirement that disabled children receive educational benefit.
Here the evidence clearly supports the judgment of the local educa-
tion officials and the administrative hearing officers that Mark's
edu-
cational progress required significant instruction outside of the
regular
classroom setting.

B.

The district court attributed Mark's lack of progress in Loudoun
County to the county's alleged failure to make reasonable efforts
to
accommodate him in the regular classroom. We interpret this as a
rul-

       10
ing that the county failed to provide the supplementary aids and
ser-
vices contemplated by the IDEA's mainstreaming provision. 20
U.S.C. § 1412(5)(B).

The district court's conclusion is remarkable in light of the
exten-
sive measures taken on Mark's behalf. The hearing officer found
that
Loudoun personnel were "enthusiastic" about including Mark at Ash-
burn, a description fully supported by the record. The Ashburn
princi-
pal deliberately reduced the size of Mark's class and ensured that
it
was composed of students who were more independent and had
higher level skills. Mark's teacher was selected because of her
excel-
lent teaching abilities, and the county hired a full-time,
one-on-one
aide for Mark. Mark received a full hour of speech and language
instruction daily. Frank Johnson, the supervisor of the county's
pro-
gram for autistic children, provided assistance in behavior manage-
ment throughout the year. Halfway through the year, the school's
efforts increased when Virginia McCullough began providing special
education services directly to Mark as well as advising Mark's
teacher
and aide. Inclusion specialists Gail Mayfield and Jamie Ruppmann
consulted with the school during the fall, and Mark's teacher
sought
advice from other experts whose names were provided to her by the
school or the Hartmanns. The teacher testified that she met
constantly
with Mark's aide, his speech therapist, the IEP team, and others to
work on Mark's program -- daily at the beginning of the year and at
least twice a week throughout.
The district court nonetheless found the county's efforts insuffi-
cient. The court relied primarily on its conclusion that the
Loudoun
educators involved with Mark had inadequate training and experience
to work with an autistic child.2 The court found the credentials of
two
_________________________________________________________________
2 The court also concluded that Loudoun County's commitment to
mainstreaming Mark lapsed at mid-year. Such a conclusion again does
not take proper account of the administrative record as required by
Rowley and Doyle. The hearing officer pointed out, for example,
that the
county actually added services for Mark in the second half of the
year,
when McCullough began providing special education instruction to
Mark. Moreover, the hearing officer noted that the IEP prepared by
Mark's team in March -- three months after the county allegedly
gave
up on mainstreaming him -- called for retaining him in the regular
class-
room.

                                11
groups to be lacking. Neither the special education professionals
nor
the regular education instructors were deemed properly qualified.
The
conclusion that Mark had inadequately trained personnel developing
and implementing his program, however, is irreconcilable with
either
the law or the record.

As to special education personnel, the district court concedes that
the individuals working with Mark during the first half of the
year,
Mary Kearney and Jamie Ruppmann, were fully competent to assist
him. Kearney led Mark's IEP team, while Ruppmann provided con-
sultation services. In addition to serving as the county Director
of
Special Education, Kearney had participated in the Virginia Systems
Change Project, a two-year state program on mainstreaming which
involved selected schools from across the state. Ruppmann is an
experienced, highly qualified consultant.

During the second half of the year, Frank Johnson led the IEP
team, and Virginia McCullough provided Mark with special educa-
tion services. The district court rejected their qualifications,
asserting,
for example, that Johnson's credentials were clearly inadequate
because they were inferior to those of Kearney and Ruppmann. How-
ever, in addition to serving as the supervisor of Loudoun County's
program for autistic children, Johnson had a special education
masters
degree, did graduate work with an autistic child, worked directly
with
approximately ten autistic children as a teacher, and had attended
spe-
cial education courses and seminars relating to autism throughout
his
professional career. Both McCullough`s early childhood degree pro-
gram and her work in Loudoun County focused specifically on inte-
grating children with disabilities into the regular classroom.

To dismiss Johnson's and McCullough's qualifications is to adopt
exactly the sort of potential-maximizing standard rejected by the
Supreme Court in Rowley. We think the Court's admonition that the
IDEA does not require "the furnishing of every special service
neces-
sary to maximize each handicapped child's potential," Rowley, 458
U.S. at 199, encompasses the notion that the IDEA likewise does not
require special education service providers to have every
conceivable
credential relevant to every child's disability. Not all school
systems
will have the resources to hire top-notch consultants, nor will
every
school have the good fortune to have personnel who were involved

                               12
in a major state program related to the needs of every disabled
child.
We note that in Virginia, there is no certification for autism.
Further-
more, at the time of the trial, Loudoun County had eleven autistic
children in a total school population of approximately 20,000 stu-
dents. In this light, Johnson's experience teaching ten autistic
children
was substantial. Johnson and McCullough were clearly qualified to
work with Mark as special educators, even accepting the district
court's assertion that Ruppmann and Kearney had better credentials.

The suggestion that the regular education instructors, Mark's
teacher and aide, were not adequately qualified also does not
survive
close scrutiny. Diane Johnson was an experienced professional prop-
erly certified under state law, and Virginia law does not require
teach-
ing assistants to be certified. Furthermore, Johnson and Leitner
both
obtained special training to work with Mark. Both received
in-service
instruction and attended an outside seminar on inclusion of
disabled
children in the regular classroom. They also were trained in
facilitated
communication, a special communication method used with Mark in
Illinois.

To demand more than this from regular education personnel would
essentially require them to become special education teachers
trained
in the full panoply of disabilities that their students might have.
Vir-
ginia law does not require this, nor does the IDEA. First, such a
requirement would fall afoul of Rowley's admonition that the IDEA
does not guarantee the ideal educational opportunity for every dis-
abled child. Furthermore, when the IDEA was passed,"Congress'
intention was not that the Act displace the primacy of States in
the
field of education, but that States receive funds to assist them in
extending their educational systems to the handicapped." Rowley,
458
U.S. at 208. The IDEA "expressly incorporates State educational
stan-
dards." Schimmel v. Spillane, 819 F.2d 477, 484 (4th Cir. 1987). We
can think of few steps that would do more to usurp state
educational
standards and policy than to have federal courts re-write state
teach-
ing certification requirements in the guise of applying the IDEA.

In sum, we conclude that Loudoun County's efforts on behalf of
Mark were sufficient to satisfy the IDEA's mainstreaming directive.

                                 13
C.

The district court also gave little or no weight to the disruptive
effects of Mark's behavior in the classroom, stating that "[g]iven
the
strong presumption for inclusion under the IDEA, disruptive
behavior
should not be a significant factor in determining the appropriate
edu-
cational placement for a disabled child." This statement simply
ignores DeVries, where we specifically held that mainstreaming is
inappropriate when "the handicapped child is a disruptive force in
the
non-segregated setting." 882 F.2d at 879 (quoting Roncker v.
Walter,
700 F.2d 1058, 1063 (6th Cir. 1983)). In this case, disruptive
behavior
was clearly an issue. The hearing officer summarized:

     [Mark's] misbehaviors include continual vocalization, espe-
     cially whining, screeching and crying when unhappy or
     frustrated, hitting, pinching, kicking, biting, sucking the
     leg
     of a chair, rolling on the floor, and removing his shoes and
     clothing. Mark is a big strong child who cannot be easily
     restrained when he engages in injurious behaviors such as
     hitting, kicking, pinching and biting. His continual vocaliza-
     tions are distracting and make it difficult for other children
     to stay on task. When Jamie Ruppmann observed Mark in
     his classroom, she observed two instances of significant dis-
     ruption, in which he threw himself on the floor. She noted
     that in each instance it took about five to eight minutes to
     get Mark settled down. His loud screeching outbursts, which
     occur daily, take the attention of the teacher and the aide to
     redirect him; these outbursts also take the other children off
     task and they then have to be redirected. Mark hits and
     pinches others several times a day.

While the hearing officer did not find Mark's disruptive behavior
by
itself to be dispositive, the attention she gave to Mark's conduct
was
entirely appropriate, indeed required, under DeVries.
D.

The district court also found that Leesburg would not have been an
appropriate placement. This conclusion generally derived from the
same analysis that led to the court's determination that Mark
should

                                14
remain in the regular classroom. To the contrary, we hold that the
pro-
posed Leesburg placement was carefully tailored to ensure that he
was mainstreamed "to the maximum extent appropriate." 20 U.S.C.
§ 1412(5)(B). Leesburg was a regular elementary school. Responding
to Mark's lack of academic progress in the regular classroom, the
May IEP would have placed Mark in the self-contained class for his
academic subjects, while including him with his non-disabled peers
for all other school activities such as art, music, and physical
educa-
tion. To promote the success of this partial mainstreaming, the
hear-
ing officer required the school to have an aide or teacher
accompany
Mark whenever he was in the regular classroom environment and to
place Mark with the same regular education class for all his non-
academic activities.

IV.

This is not a case which either the local educational authorities
or
the reviewing administrative officers took lightly. We have
sketched
in great detail the efforts that Loudoun County made to provide
Mark
Hartmann with a suitable education. Furthermore, the administrative
review process could not have been more thorough. The hearing offi-
cer heard testimony from eighteen witnesses over a two month period
and made detailed factual findings regarding all aspects of Mark's
educational   experience.    The   officer's   analysis   carefully
incorporated
those findings and specifically addressed the evidence the
Hartmanns
presented in support of their position. The district court,
however, set
all this extensive effort and review at nought. The court failed to
men-
tion, let alone discuss, critical administrative findings
inconsistent
with its conclusions. While making much of the credentials and
credi-
bility of witnesses endorsing full inclusion, the court gave little
or no
attention to the testimony of Loudoun professionals. In some
instances the court, without listening to local educators,
discounted
their views despite the fact that the hearing officer had found
them
credible. One Loudoun official was dismissed outright as "a philo-
sophical opponent of inclusion" for daring to state that he saw no
evi-
dence that Mark had progressed in the regular classroom.
The IDEA encourages mainstreaming, but only to the extent that
it does not prevent a child from receiving educational benefit. The
evidence in this case demonstrates that Mark Hartmann was not mak-

                                 15
ing academic progress in a regular education classroom despite the
provision of adequate supplementary aids and services. Loudoun
County properly proposed to place Mark in a partially mainstreamed
program which would have addressed the academic deficiencies of
his full inclusion program while permitting him to interact with
non-
handicapped students to the greatest extent possible. This
professional
judgment by local educators was deserving of respect. The approval
of this educational approach by the local and state administrative
offi-
cers likewise deserved a deference from the district court which it
failed to receive. In rejecting reasonable pedagogical choices and
dis-
regarding well-supported administrative findings, the district
court
assumed an educational mantle which the IDEA did not confer.
Accordingly, the judgment must be reversed, and the case remanded
with directions to dismiss it.

REVERSED AND REMANDED

                                16